Case 2:18~cv-00321-3LR Document 121 Filed 10122/18 Page l of 4

The Honorable J ames L. Robart

 

 

 

 

 

 

 

 

 

 

 

 

2
3
4
5
6
7
UNITED STATES DISTRICT COURT
8 WESTERN DISTRICT OF WASHINGTC)N AT SEATTLE
9 sRC Labs, LLC, et 31.,
10 Plaintiffs, , NO. 2118-cv_00321-JLR
1 1 V
12 STIPULATED MOTION AND
l\/licrosoft Corporation, |§PROP€-SEBJ ORDER TO MODIFY
13 CLAIM CONSTRUCTION SCHEDULE
Defendant.
14 NoTE oN MoTIoN CALENDAR:
l 5 OCTOBER 22, 2018
16
17 Plaintiffs SRC Labs, LLC & Saint Regis l\/IohaWk Tribe (collectively, “Plaintiffs”) and
18 Defendant l\/Iicrosoft Corporation (“Microsoft”) submit this stipulation to request the following
1 9
modification to the Court’s Order Setting the Clairn Construction Schedule entered on August
20
30, 2018 (Dkt. No. 94) (the “Order”), Which Was previously modified by the Stipulation and
. 2 1
22 Order to l\/Iodify Clairn Construction Schedule entered on August 31, 2018 (Dkt. No. 112).
23 Event Current Deadline Modified Deadline
Joint claim chart and Prehearing Statement 10/24/18 10/31/18
24
25 Good cause exists for this extension because the parties need additional time to obtain
26 and cite to the transcripts of the parties’ experts that Were deposed on October 17th-20th The

STIPULATION AND [PROPOSED] ORDER TO MODIFY KELLER ROHRBACK L.L.P. '

CLAIM CONSTRUCTION SCHEDULE 1201 Third Avenue, suite 3200

(2518'CV`00321'JLR) ' 1 TELSEe:rEiiJeN§\{:;\(293;§)16-23§-512900
FACSIM|LE: (206) 623-3384

(W.

 

 

 

10
11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26

 

 

Case 2:18-cV-00321-JLR Document 121 Filed 10/22/18 Page 2 014

proposed modifications do not change the date of the Markman hearing and Will not require
modifying any other deadlines set forth in the Court’s Orders.

Stipulated and agreet to this 22nd day of October, 2018.

 

CALFO EAKES & OSTROVSKY PLLC KELLER ROHRBACK L.L.P.
By: /s/ Pcztrv A. Eakes By /s/MarkA. Grif[m
Patty A_ Eakes, WSBA #18338 Mark A. Grlff'ln, WSBA #16296

mgrifrin@kellerrohrback.com
Karin B. Swope, WSBA #24015
kswope@kellerrohrback.com

pattye@calfoeal<es.com
Emily D. PoWell, WSBA #49351

emllyp@€alf@€ak€S-C<>m 1201 rth Avenue, suite 3200

13 01 Second Avenue, Suite 2800 Seattle, WA 98101

Seattle, WA 98101 Phone: (206) 623-1900

Phone: (206) 407-2200 Faxr (206) 623-3384

- ~ SHORE CHAN DEPUMPO LLP

Davlii E` K.luough’ WSBA #40185 l\/lichael W. Shore (Pro Hac Vice)

davklll@nucrosoh'°Om mshore@shorechan.corn

1 MlCrOSoft Way Alfonso G. Chan (Pro Hac Vice)

R€dmOIld, WA 93052 achan@shorech_an.com

Phone: (425) 7 03-8865 , Christopher Evans (Pro Hac Vice)
cevans@shorechan.com

Richard A. Cederoth (Pro Hac Vice) ' AH B' Ramson (PIO Hac Vlce)

araiilson@shorechan.com
Paul T. Beeler (Pro Hac Vice)
pbeeler@shorechan.com

rcederoth@sidley.com
Nathaniel C. Love (Pro Hac Vice)

nlOv@@Sidley-Com 901 Main street, suite 3300
sIDLEY AUsTrN LLP Dailas, Tx 75202

One South Dearborn Street PhOU€3 (214) 593'9110
Chicago, 1L 60603 FaXr (214) 593-9111

Phone: (312) 853-7000 Attorneysfor Plczinti]j% SRC chbs, LLC &

_ Saz`nt Regis Mohawk Tribe
Scott M. Border (Pro Hac Vice)

sborder@sidley.com

Joseph A. Micallef (Pro Hac Vice)
jmicallef@sidley.com

SlDLEY AUST]N LLP

1501 K St. NW, Suite 600
Washington, DC 20005

Phone: (202) 736-8000

Attomeysfor Defendant Microsoft Corporczz‘ion.

STIPULATION AND [PROPOSED] ORDER TO MODIFY KELLER RoHRBACK L.L.P.

CLA]l\/I CONSTRUCTION SCHEDULE 1201 Third Avenue, sane 3200

(2;13-cv-00321-JLR) - 2 TELS§§H'§N§V;A<§§§?l§§§?$go@
FACSlMlLE: (206) 623-3384.

 

 

 

10
11
12
13
14
15
16
17
18
19
20
121
22
23
24
25
26

 

 

Case 2118-c\/-00321-JLR Document 121 Filed 10/22/18' Page 3 014

|PROPOSED| ORDER
This matter is before the Court on the parties’ Stipulated Motion To l\/lodify Claim

Construction Schedule. The Court, having considered this matter and the record in this case,
ORDERS as folloWs:

The Stipulated l\/lotion is GRANTED in its entirety.

IT IS HEREBY ORDERED THAT the claim construction deadlines are modified as

 

 

follows
Event Current Deadline Modified Deadline
Joint claim chart and Prehearing 10/24/18 10/31/18
Statement

 

 

 

 

 

@D

so oRDERED this’,;; day er 61>\1>§@ g,£ , 2018

®i®i a

THE HONO LE JAMES L. ROBART
UNITED STAT S DISTRICT JUDGE

STIPULATION AND [PROPOSED] ORDER TO MODlFY KELLER RoHRBACK L.L.P.

CLAIM CONSTRUCTION SCHEDULE 1201 Third Avenue, suite 3200

(2;18-cv-00321-JLR) - 3 TELSEBF?.§‘<‘§N§V=A<§§§?L'§§FFQO0
FACS|l\/|lLE: (206) 623~3384

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00321-JLR Document 121 Filed 10/22/18 Page 4 014

CERTIFICATE OF SERVICE

I hereby certify that on this 22nd day of` October, 2018, 1 electronically filed the
foregoing With the Clerl< of the Court using the Cl\/l/ECF system, Which Will send notification of

such filing to all counsel of record

S/MarkA. Griffin
Mark A. Griffin, WSBA #16296

STIPULATION AND [PROPOSED] ORDER TO MODIFY KELLER Ro HRBACK L.L.P.

CLAIM CONSTRUCTION SCHEDULE 1201 Tmrd Avenue, suite 3200

(2:18'0V'00321'JLR) ` 4 TELSEeF?;ii)eN§V;/i§dd()]ia-§§-Eizsoo
FACS||V||LE; (206) 623-3384

 

 

 

 

